 1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
   Yury Kapgan (Bar No. 218366)
 2  yurykapgan@quinnemanuel.com
 3 Patrick Schmidt (Bar No. 274777)
    patrickschmidt@quinnemanuel.com
 4 865 South Figueroa Street, 10th Floor
   Los Angeles, California 90017
 5 Telephone:    (213) 443-3000
   Facsimile:    (213) 443-3100
 6

 7 Michael F. LaFond (Bar No. 303131)
     michaellafond@quinnemanuel.com
 8 555 Twin Dolphin Drive, 5th Floor
   Redwood Shores, California 94065
 9 Telephone:    (650) 801-5000
10 Facsimile:    (650) 801-5100

11 Attorneys for Plaintiff Wisk Aero LLC

12
                                UNITED STATES DISTRICT COURT
13
                               NORTHERN DISTRICT OF CALIFORNIA
14
                                    SAN FRANCISCO DIVISION
15

16
     WISK AERO LLC,                                   CASE NO. 5:21-cv-02450-WHO
17
                  Plaintiff,                          MOTION PURSUANT TO CIVIL L.R. 7-
18                                                    11 TO SEAL PORTIONS OF WISK AERO
                                                      LLC’S NOTICE OF MOTION AND
           vs.
19                                                    MOTION FOR PRELIMINARY
                                                      INJUNCTION AND EXPEDITED
20 ARCHER AVIATION INC.,                              DISCOVERY AS WELL AS CERTAIN
                                                      PORTIONS OF SUPPORTING
21                Defendant.                          DECLARATIONS AND EXHIBITS

22

23

24

25

26

27

28

                                                                                    Case No. 5:21-cv-02450
             MOTION TO SEAL PORTIONS OF WISK’S MOTION FOR PRELIMINARY INJUNCTION AND EXPEDITED DISCOVERY
 1    I.    INTRODUCTION
 2          Plaintiff Wisk Aero LLC (“Wisk”) is moving for a preliminary injunction against, and
 3 seeking expedited discovery from, Defendant Archer Aviation Inc. (“Archer”). Wisk has alleged

 4 claims for trade secret misappropriation against Archer, and Wisk’s motion for a preliminary

 5 injunction identifies and describes certain trade secrets asserted by Wisk. Accordingly, Wisk is

 6 moving for an order sealing portions of its moving papers in order to preserve the confidentiality

 7 of its trade secrets.

 8   II.    WISK REQUESTS LEAVE TO FILE THE FOLLOWING DOCUMENTS, OR
 9          PORTIONS THEREOF, UNDER SEAL
10          Wisk is hereby moving for leave to file the following documents, or portions thereof,
11 under seal:

12                                         Portions to Be Filed Under
                 Document                                                             Reason
                                                       Seal
13    Wisk’s Notice of Motion and         Highlighted portions appearing           As stated in the
14    Motion for a Preliminary             on pages 6, 7, 17, 18, 19, 20,   accompanying declarations
      Injunction                                      and 21                    of Dr. Collins and Dr.
15                                                                             Gandhi, these portions
                                                                            discuss and disclose certain
16                                                                              Wisk trade secrets, or
                                                                              portions of trade secrets.
17                                                                           See Collins ¶¶ 28, 35-63;
18                                                                                 Gandhi ¶¶ 35-72
      Declaration of Dr. Collins          Highlighted portions appearing     As described Dr. Collins’
19                                           at Paragraphs 28, 35-63         declaration, these portions
                                                                            discuss and disclose certain
20                                                                              Wisk trade secrets, or
                                                                              portions of trade secrets.
21
                                                                              See Collins ¶¶ 28, 35-63
22    Declaration of Dr. Collins                     Exhibit 1                 Exhibit 1 to the Collins
                                                                                   declaration is a
23                                                                                confidential, still-
                                                                              unpublished Wisk patent
24                                                                             application that reveals
                                                                              Wisk’s confidential and
25
                                                                              trade secret information.
26                                                                              See Collins at pp.4-5

27

28

                                                      -2-                       Case No. 5:21-cv-02450-WHO
               MOTION TO SEAL PORTIONS OF WISK’S MOTION FOR PRELIMINARY INJUNCTION AND EXPEDITED DISCOVERY
 1                                      Portions to Be Filed Under
               Document                                                            Reason
                                                    Seal
 2   Declaration of Dr. Gandhi        Highlighted portions appearing     As described Dr. Gandhi’s
 3                                    at Paragraphs 12, 35-60, 62, 67-    declaration, these portions
                                                     72                  discuss and disclose certain
 4                                                                            Wisk trade secrets, or
                                                                           portions of trade secrets.
 5                                                                         See Gandhi ¶¶ 12, 35-72
     Declaration of Dr. Gandhi                   Exhibit B                     As described in Dr.
 6                                                                            Gandhi’s declaration,
 7                                                                        Exhibit B is a confidential
                                                                               Wisk document that
 8                                                                          discloses multiple Wisk
                                                                           trade secrets, or portions
 9                                                                       thereof. See Gandhi ¶¶ 12,
                                                                                      35-72
10
     Declaration of Yury Kapgan                   Exhibit 1                 Exhibit 1 to the Kapgan
11                                                                            Declaration is Wisk’s
                                                                             Identification of Trade
12                                                                         Secrets, which discusses
                                                                             and discloses multiple
13                                                                            Wisk trade secrets, or
                                                                         portions thereof, as averred
14
                                                                           to by Dr. Collins and Dr.
15                                                                       Gandhi. See Collins ¶¶ 28,
                                                                            35-63; Gandhi ¶¶ 35-72
16   Declaration of Yury Kapgan                   Exhibit 9                 Exhibit 9 to the Kapgan
                                                                                 Declaration is a
17                                                                          confidential grand jury
18                                                                              subpoena that the
                                                                          Department of Justice has
19                                                                       asked to keep confidential.
                                                                          See Kapgan ¶ 10 & Ex. 9
20   Declaration of Michael Kunkel               Exhibit B                  Exhibit B to the Kunkel
                                                                              declaration is a list of
21                                                                           confidential Wisk file
22                                                                        names that were stolen by
                                                                            a former employee; the
23                                                                          names reveal, or tend to
                                                                          reveal Wisk trade secrets.
24                                                                         See, e.g., Kunkel ¶ 10 &
                                                                                  Gandhi ¶ 12
25

26

27

28

                                                   -3-                       Case No. 5:21-cv-02450-WHO
            MOTION TO SEAL PORTIONS OF WISK’S MOTION FOR PRELIMINARY INJUNCTION AND EXPEDITED DISCOVERY
 1                                            Portions to Be Filed Under
                  Document                                                                  Reason
                                                          Seal
 2     Declaration of Geoff Long                       Exhibit A                    Exhibit A to the Long
 3                                                                                     declaration is a
                                                                                      confidential, still-
 4                                                                                unpublished Wisk patent
                                                                                   application that reveals
 5                                                                                Wisk’s confidential and
                                                                                  trade secret information.
 6                                                                                      See Long ¶ 10
 7
     III.    WISK HAS DEMONSTRATED COMPELLING REASONS TO SEAL THESE
 8
             DOCUMENTS
 9
             Under Ninth Circuit law, “‘compelling reasons’ must be shown to seal judicial records
10
     attached to a dispositive motion.” Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172, 1179 (9th
11
     Cir. 2006). For the purposes of a sealing motion, a preliminary injunction motion is generally treated
12
     as dispositive, and the party seeking to seal documents must show “compelling reasons” to support the
13
     sealing. See Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1102 (9th Cir. 2016). Some
14
     courts, however, have applied only a “good cause” standard.                 In re Nat’l Sec. Agency
15
     Telecommunications Records Litig., 2007 WL 549854, at *4 (N.D. Cal. Feb. 20, 2007) (requiring only
16
     “good cause” to seal because “a preliminary injunction motion is not dispositive because, unlike a
17
     motion for summary adjudication, it neither resolves a case on the merits nor serves as a substitute for
18
     trial”); Hanginout, Inc. v. Google, Inc., 2014 WL 1234499, at *1 (S.D. Cal. Mar. 24, 2014) (same).
19
             Compelling reasons exist where public release of the records may “[be] used to gratify private
20
     spite or promote public scandal . . . permit the[] files to serve as reservoirs of libelous statements for
21
     press consumption . . . or as sources of business information that might harm a litigant’s competitive
22
     standing.” Valley Broad. Co. v. U.S. Dist. Court for Dist. of Nevada, 798 F.2d 1289, 1293 (9th Cir.
23
     1986) (internal quotations omitted); see also Kamakana, 447 F.3d at 1179 (citing Valley Broadcasting
24
     for the “compelling reasons” standard). Under the “good cause” standard, courts will seal statements
25
     reporting on a company’s users, sales, investment, or other information that is ordinarily kept secret
26
     for competitive purposes. Hanginout, 2014 WL 1234499, at *1 (S.D. Cal. Mar. 24, 2014).
27

28

                                                      -4-                       Case No. 5:21-cv-02450-WHO
               MOTION TO SEAL PORTIONS OF WISK’S MOTION FOR PRELIMINARY INJUNCTION AND EXPEDITED DISCOVERY
 1 In any event, as set forth herein and in the accompanying declarations of Dr. Collins, Dr. Gandhi,

 2 Geoff Long, Michael Kunkel, and Yury Kapgan, each of the documents that Wisk seeks to seal

 3 meet the higher “compelling reasons” standard and the lower “good cause” standard.

 4              A. Materials Describing Wisk’s Trade Secrets May Be Sealed
 5          “In general, ‘compelling reasons’ sufficient to outweigh the public’s interest in disclosure and

 6 justify sealing . . . [when disclosure of those files would] release trade secrets.” Kamakana, 447 F.3d

 7 at 1179. Moreover, courts in this District have determined that, because “a motion to seal is not the

 8 proper vessel to explore” the merits of a trade secret claim, motions to seal may be granted as to

 9 identified trade secrets, pending resolution of a dispositive motion. See, e.g., United Tactical Sys.,

10 LLC v. Real Action Paintball, Inc.,2015 WL 295584, at *3 (N.D. Cal. Jan. 21, 2015) (rejecting

11 argument against sealing that “that [the party] ha[s] not shown that the substance of the information . .

12 . amounts to a trade secret” because that argument is more properly brought through a dispositive

13 motion).

14          Here, and as set forth in the table above, portions of Wisk’s motion for preliminary

15 injunction, as well as portions of the declarations of Dr. Collins and Dr. Gandhi, and certain

16 exhibits to the declarations of Dr. Collins, Dr. Gandhi, Geoff Long, Michael Kunkel, and Yury

17 Kapgan all discuss and disclose Wisk’s trade secrets or portions thereof. Therefore, sealing those

18 documents is appropriate.

19              B. Grand Jury Subpoenas May Be Sealed
20          Courts routinely seal grand jury subpoenas and related proceedings when the government

21 so requests. See, e.g., Matter of Application of United States of Am., 45 F. Supp. 3d 1, 8 (D.D.C.

22 2014); Matter of Application of United States of Am. for an Ord. of Nondisclosure Pursuant to 18

23 U.S.C. §2705(B) for Grand Jury Subpoena # GJ2014031422765, 41 F. Supp. 3d 1, 8 (D.D.C.

24 2014). Here, the Department of Justice has asked that the grand jury subpoena at issue be

25 maintained “confidentially,” and thus sealing is appropriate. See Kapgan Ex. 9.

26   IV.    CONCLUSION
27          For the foregoing reasons the Court should seal those portions of Wisk’s Notice of Motion

28 and Motion for Preliminary Injunction, Declaration of Dr. Collins, Declaration of Dr. Gandhi,

                                                      -5-                       Case No. 5:21-cv-02450-WHO
               MOTION TO SEAL PORTIONS OF WISK’S MOTION FOR PRELIMINARY INJUNCTION AND EXPEDITED DISCOVERY
 1 Declaration of Geoff Long, Declaration of Michael Kunkel, and Declaration of Yury Kapgan

 2 identified in the table above.

 3
     DATED: May 19, 2021                      Respectfully submitted,
 4
                                              QUINN EMANUEL URQUHART & SULLIVAN, LLP
 5

 6
                                                By /s/ Yury Kapgan
 7                                                Yury Kapgan
                                                  Patrick Schmidt
 8                                                Michael LaFond
 9
                                              Attorneys for Plaintiff Wisk Aero LLC
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     -6-                       Case No. 5:21-cv-02450-WHO
              MOTION TO SEAL PORTIONS OF WISK’S MOTION FOR PRELIMINARY INJUNCTION AND EXPEDITED DISCOVERY
